LOAN AND SECURITY AGREEMENT

          LOAN AND SECURITY AGREEMENT, dated as of August __, 2008 (this
“Agreement”), by and among KeyOn Communications Holdings, Inc., a Delaware
corporation (the “Company”), each of the subsidiaries of the Company (each such
subsidiary a “Guarantor” and collectively, the “Guarantors”) (the Company and
Guarantors are collectively referred to as the “Debtors”) and each holder of the
Company’s Secured Subordinated Promissory Notes due November 30, 2008 in the
original aggregate principal amount of up to $1,000,000 (the “Notes”) that are
signatory hereto and their respective endorsees, transferees and assigns
(collectively, the “Secured Parties” and each, a “Secured Party”).

W I T N E S S E T H:

          WHEREAS, pursuant to this Agreement, the Secured Parties have
severally agreed to extend the loans to the Company evidenced by the Notes;

          WHEREAS, pursuant to a certain Subsidiary Guarantee, dated as of the
date hereof, the Guarantors have jointly and severally agreed to guarantee and
act as surety for payment of such loans; and

          WHEREAS, in order to induce the Secured Parties to extend the loans
evidenced by the Notes, each Debtor has agreed to execute and deliver to the
Secured Parties this Agreement and to grant the Secured Parties, pari passu with
each other Secured Party and a subordinated security interest in certain
property of such Debtor as described herein, to secure the prompt payment,
performance and discharge in full of all of the Company’s obligations under the
Notes and the other Debtors’ obligations under the Guarantee.

          NOW, THEREFORE, in consideration of the agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

          1.          Certain Definitions. As used in this Agreement, the
following terms shall have the meanings set forth in this Section 1. Terms used
but not otherwise defined in this Agreement that are defined in Article 9 of the
UCC (such as “account”, “chattel paper”, “commercial tort claim”, “deposit
account”, “document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC. All initially capitalized, undefined
terms used herein shall have the meanings ascribed to such terms in the Notes
and the other agreements entered into in connection therewith.

 

 

 

 

             (a)          “Affiliate” means any Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with a Person, as such terms are used in and construed
under Rule 405 under the Securities Act.

 

 

 

 

             (b)          “Change of Control” means the occurrence of any of:
(i) an acquisition after the date hereof by an individual or legal entity or
“group” (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended) of effective

1

--------------------------------------------------------------------------------



 

 

 

 

control (whether through legal or beneficial ownership of capital stock of
Maker, by contract or otherwise) of in excess of 40% of the voting securities of
Maker, (ii) a replacement at one time or over time of more than one-half of the
members of Maker’s board of directors which is not approved by a majority of
those individuals who are members of the board of directors on the date hereof
(or by those individuals who are serving as members of the board of directors on
any date whose nomination to the board of directors was approved by a majority
of the members of the board of directors who are members on the date hereof),
(iii) the merger of Maker with or into another entity that is not wholly-owned
by Maker or the consolidation or sale of 40% or more of the assets of Maker in
one or a series of related transactions, or (iv) the execution by Maker of an
agreement to which Maker is a party or by which it is bound, providing for any
of the events set forth above in (i), (ii) or (iii).

 

 

 

 

          (c)          “Sale of Securities Proceeds” means the sale or a series
of sales of any debt (not including any lines of credit) or Common Stock or
Common Stock Equivalents of the Maker so long as such sale results in aggregate
gross proceeds to the Maker of $5,000,000 or more.

 

 

 

 

          (d)          “Collateral” means the collateral in which the Secured
Parties are granted a security interest which may be subject to and limited by
other pre-existing and superior in right or security interest by this Agreement
and which shall include the following personal property of the Debtors, whether
presently owned or existing or hereafter acquired or coming into existence,
wherever situated, and all additions and accessions thereto and all
substitutions and replacements thereof, and all proceeds, products and accounts
thereof, including, without limitation, all proceeds from the sale or transfer
of the Collateral and of insurance covering the same and of any tort claims in
connection therewith, and all dividends, interest, cash, notes, securities,
equity interest or other property at any time and from time to time acquired,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Securities (as defined below):

 

 

 

 

 

 

               (i)          Except for such Collateral that is obtained in the
ordinary course of business and is in the ordinary course, subject to third
party liens and security agreements (“Permitted Liens”), all goods, including,
without limitation, (A) all machinery, equipment, computers, motor vehicles,
trucks, tanks, boats, ships, appliances, furniture, special and general tools,
fixtures, test and quality control devices and other equipment of every kind and
nature and wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in connection with any Debtor’s businesses and
all improvements thereto; and (B) all inventory;

 

 

 

 

 

 

               (ii)          All contract rights and other general intangibles,
including, without limitation, all Intellectual Property, partnership interests,
membership interests, stock or other securities, rights under any of the
Organizational Documents, agreements related to the Pledged Securities,
licenses, distribution and other

2

--------------------------------------------------------------------------------



 

 

 

 

 

 

agreements, computer software (whether “off-the-shelf”, licensed from any third
party or developed by any Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill and income tax refunds;

 

 

 

 

 

 

             (iii)         All accounts, together with all instruments, all
documents of title representing any of the foregoing, all rights in any
merchandising, goods, equipment, motor vehicles and trucks which any of the same
may represent, and all right, title, security and guaranties with respect to
each account, including any right of stoppage in transit;

 

 

 

 

 

 

             (iv)         All documents, letter-of-credit rights, instruments
and chattel paper;

 

 

 

 

 

 

             (v)          All commercial tort claims;

 

 

 

 

 

 

             (vi)         All deposit accounts and all cash (whether or not
deposited in such deposit accounts);

 

 

 

 

 

 

             (vii)        All investment property;

 

 

 

 

 

 

             (viii)       All supporting obligations;

 

 

 

 

 

 

             (ix)         All files, records, books of account, business papers,
and computer programs; and

 

 

 

 

 

 

             (x)          the products and proceeds of all of the foregoing
Collateral set forth in clauses (i)-(ix) above.

 

 

 

 

 

 

Without limiting the generality of the foregoing, the “Collateral” shall also
include all investment property and general intangibles respecting ownership
and/or other equity interests of the Company in each Guarantor, including,
without limitation, the shares of capital stock and the other equity interests
listed in the Subsidiary Guarantee (as the same may be modified from time to
time pursuant to the terms hereof), and any other shares of capital stock and/or
other equity interests of any other direct or indirect subsidiary of any Debtor
obtained in the future, and, in each case, all certificates representing such
shares and/or equity interests and, in each case, all rights, options, warrants,
stock, other securities and/or equity interests that may hereafter be received,
receivable or distributed in respect of, or exchanged for, any of the foregoing
(all of the foregoing being referred to herein as the “Pledged Securities”) and
all rights arising under or in connection with the Pledged Securities,
including, but not limited to, all dividends, interest and cash.

 

 

 

 

 

 

             Notwithstanding the foregoing, nothing herein shall be deemed to
constitute an assignment of any asset which, in the event of an assignment,
becomes void by operation of applicable law or the assignment of which is

3

--------------------------------------------------------------------------------



 

 

 

 

 

 

otherwise prohibited by applicable law (in each case to the extent that such
applicable law is not overridden by Sections 9-406, 9-407 and/or 9-408 of the
UCC or other similar applicable law); provided, however, that, to the extent
permitted by applicable law, this Agreement shall create a valid security
interest in such asset and, to the extent permitted by applicable law, this
Agreement shall create a valid security interest in the proceeds of such asset.

 

 

 

 

 

           (e)          “Common Stock” means the common stock of the Company,
par value $0.001 per share, and any other class of securities into which such
securities may hereafter be reclassified or changed into.

 

 

 

           (f)          “Common Stock Equivalents” means any securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock.

 

 

 

           (g)          “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

 

 

           (h)          “Intellectual Property” means the collective reference
to all rights, priorities and privileges relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including, without limitation, (i) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

 

 

 

 

           (i)          “Majority in Interest” shall mean, at any time of
determination, holders representing more than 50% in principal amount of the
Notes (based on then-outstanding principal amounts of Notes at the time of such
determination) of the Secured Parties.

4

--------------------------------------------------------------------------------



 

 

 

 

 

          (j)            “Necessary Endorsement” shall mean undated stock powers
endorsed in blank or other proper instruments of assignment duly executed and
such other instruments or documents as the Agent (as defined below) may
reasonably request.

 

 

 

 

 

          (k)           “Obligations” means all of the liabilities and
obligations (primary, secondary, direct, contingent, sole, joint or several) due
or to become due, or that are now or may be hereafter contracted or acquired, or
owing to, of any Debtor to the Secured Parties pursuant to any Debtor’s
obligations under this Agreement, the Notes, the Guarantee and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Secured Parties as a preference,
fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term “Obligations” shall include,
without limitation: (i) principal of, and interest on the Notes and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Debtors from time to time under or in
connection with this Agreement, the Notes, the Guarantee and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Debtor.

 

 

 

 

 

          (l)           “Organizational Documents” means with respect to any
Debtor, the documents by which such Debtor was organized (such as a certificate
of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Debtor (such as bylaws, a partnership agreement or
an operating, limited liability or members agreement).

 

 

 

 

 

          (m)           “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

 

 

 

 

 

          (n)           “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations promulgated hereunder.

 

 

 

 

 

          (o)           “Security Documents” shall mean any documents and filing
required thereunder in order to grant the Secured Parties a first priority
security interest in the assets of the Company and the Subsidiaries as provided
in this Agreement, including all UCC-1 filing receipts.

5

--------------------------------------------------------------------------------



 

 

 

 

 

          (p)           “Subscription Amount” means, as to each Secured Party,
the aggregate amount to be paid for the Notes purchased hereunder as specified
below such Secured Party’s name on the signature page of this Agreement and next
to the heading “Subscription Amount,” in United States dollars and in
immediately available funds, and which shall be, in each case, 97% of the face
principal amount of such Secured Party’s Note.

 

 

 

 

 

          (q)           “Subsidiary” means any subsidiary of the Company.

 

 

 

 

 

          (r)           “Subsidiary Guarantee” or “Guarantee” means the
Subsidiary Guarantee, dated the date hereof, by each Subsidiary in favor of the
Secured Parties, in the form of Exhibit C attached hereto.

 

 

 

 

 

          (s)           “Trading Market” means the following markets or
exchanges on which the Common Stock is listed or quoted for trading on the date
in question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market, the New York Stock Exchange or
the OTC Bulletin Board.

 

 

 

 

 

          (t)           “Transaction Documents” means this Agreement, the Notes
and the Subsidiary Guarantee.

 

 

 

 

 

          (u)           “UCC” means the Uniform Commercial Code of the
applicable jurisdiction and or any other applicable law of any state or states
which has jurisdiction with respect to all, or any portion of, the Collateral or
this Agreement, from time to time. It is the intent of the parties that defined
terms in the UCC should be construed in their broadest sense so that the term
“Collateral” will be construed in its broadest sense. Accordingly if there are,
from time to time, changes to defined terms in the UCC that broaden the
definitions, they are incorporated herein and if existing definitions in the UCC
are broader than the amended definitions, the existing ones shall be
controlling.

 

 

 

 

          2.          Loan. Upon the terms and subject to the conditions set
forth herein, substantially concurrent with the execution and delivery of this
Agreement by the parties hereto, the Secured Parties, severally and not jointly,
agree to advance an aggregate of up to $1,000,000 in principal amount of Notes
to the Company subject to certain retained amounts as set forth in the Notes.
Each Secured Party shall deliver to the Company, via wire transfer or a
certified check, immediately available funds equal to such Secured Party’s
Subscription Amount and the Company shall deliver to each Secured Party its
respective Note and the Company and each Secured Party shall deliver the other
items set forth below. Upon satisfaction of the conditions set forth in this
Section 2, the closing (the “Closing”) shall occur on or before July 31, 2008 at
the offices of Company Counsel or such other location and time as the parties
shall mutually agree.

 

 

 

 

 

(a)

Deliveries.

 

 

 

 

 

          (i)          On or prior to the Closing, the Company shall deliver or
cause to be delivered to each Secured Party the following:

6

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

             (A)           this Agreement duly executed by the Company;

 

 

 

 

 

 

 

             (B)           one or more Notes in favor of the Secured Parties, in
the form of Exhibit A attached hereto, with an aggregate principal amount equal
to 100.00% of such Secured Party’s Subscription Amount, in the name of such
Secured Party and registered as such on the books and records of the Company;

 

 

 

 

 

 

 

             (C)            the Subsidiary Guarantee duly executed by each of
the Subsidiaries;

 

 

 

 

 

 

 

             (D)           all of the Security Documents duly executed by the
parties thereto.

 

 

 

 

 

 

            (ii)         On the Closing Date, each Secured Party shall deliver
or cause to be delivered to the Company the following:

 

 

 

 

 

 

 

             (A)            this Agreement duly executed by such Secured Party;
and

 

 

 

 

 

 

 

             (B)            such Secured Party’s Subscription Amount by wire
transfer to the account as specified in writing by the Company.

 

 

 

 

 

 

(b)

Closing Conditions.

 

 

 

 

 

 

           (i)          The obligations of the Company hereunder in connection
with the Closing are subject to the following conditions being met:

 

 

 

 

 

 

 

             (A)            the accuracy in all material respects when made and
on the Closing Date of the representations and warranties of the Secured Parties
contained herein;

 

 

 

 

 

 

 

             (B)            all obligations, covenants and agreements of the
Secured Parties required to be performed at or prior to the Closing shall have
been performed; and

 

 

 

 

 

 

 

             (C)            the delivery by the Secured Parties of the items set
forth in Section 2(a)(ii) of this Agreement.

 

 

 

 

 

 

           (ii)          The respective obligations of the Secured Parties
hereunder in connection with the Closing are subject to the following conditions
being met:

 

 

 

 

 

 

 

             (A)            the accuracy in all material respects when made and
on the Closing Date of the representations and warranties of the Company
contained herein;

 

 

 

 

 

 

 

             (B)            all obligations, covenants and agreements of the
Company required to be performed at or prior to the Closing Date shall have been
performed;

 

 

 

 

 

 

 

             (C)            the delivery by the Company of the items set forth
in Section 2(a)(i) of this Agreement.

 

 

 

 

 

          3.       Grant of Subordinated Security Interest. As an inducement for
the Secured Parties to extend the loans as evidenced by the Notes and to secure
the complete and timely

7

--------------------------------------------------------------------------------



 

 

 

 

 

payment, performance and discharge in full, as the case may be, of all of the
Obligations, each Debtor hereby unconditionally and irrevocably pledges, grants
and hypothecates to the Secured Parties a subordinated security interest in and
to, a lien upon and a right of set-off against all of their respective right,
title and interest of whatsoever kind and nature in and to, the Collateral (the
“Security Interest”).

 

 

 

 

 

          4.       Representations, Warranties, Covenants and Agreements of the
Debtors. Each Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:

 

 

 

 

 

 

          (a)          Each Debtor has the requisite corporate, partnership,
limited liability company or other power and authority to enter into this
Agreement and otherwise to carry out its obligations hereunder. The execution,
delivery and performance by each Debtor of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of such Debtor and no further action is required by such Debtor. This
Agreement has been duly executed by each Debtor. This Agreement constitutes the
legal, valid and binding obligation of each Debtor, enforceable against each
Debtor in accordance with its terms except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity. The Notes are duly authorized and, when issued,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all liens imposed by the Company.

 

 

 

 

 

 

          (b)          The Debtors have no place of business or offices where
their respective books of account and records are kept (other than temporarily
at the offices of its attorneys or accountants) or places where Collateral is
stored or located, except as set forth on Schedule A attached hereto. The
Debtors own no real property. Except as disclosed on Schedule A, none of such
Collateral is in the possession of any consignee, bailee, warehouseman, agent or
processor.

 

 

 

 

 

 

          (c)          Except as set forth in the definition of Permitted Liens,
the Debtors are the sole owners of the Collateral (except for non-exclusive
licenses granted by any Debtor in the ordinary course of business), free and
clear of any liens, security interests, encumbrances, rights or claims, and are
fully authorized to grant the Security Interest. There is not on file in any
governmental or regulatory authority, agency or recording office an effective
financing statement, security agreement, license or transfer or any notice of
any of the foregoing (other than those that will be filed in favor of the
Secured Parties pursuant to this Agreement) covering or affecting any of the
Collateral other than in respect of Permitted Liens. So long as this Agreement
shall be in effect, the Debtors shall not execute and shall not knowingly permit
to be on file in any such office or agency any such financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Parties pursuant to the terms of this Agreement and except for Permitted
Liens or any extension of Permitted Liens).

 

 

 

 

 

 

          (d)          No written claim has been received by Borrower that any
Collateral or Debtor’s use of any Collateral violates the rights of any third
party. Except as set forth

8

--------------------------------------------------------------------------------



 

 

 

 

 

 

on Schedule 5(d) attached hereto, there has been no adverse decision to any
Debtor’s claim of ownership rights in or exclusive rights to use the Collateral
in any jurisdiction or to any Debtor’s right to keep and maintain such
Collateral in full force and effect, and there is no proceeding involving said
rights pending or, to the best knowledge of any Debtor, threatened before any
court, judicial body, administrative or regulatory agency, arbitrator or other
governmental authority.

 

 

 

 

 

 

          (e)          Each Debtor shall at all times maintain its books of
account and records relating to the Collateral at its principal place of
business and its Collateral at the locations set forth on Schedule A attached
hereto and may not relocate such books of account and records unless it delivers
to the Secured Parties at least 30 days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interest to create in favor of the
Secured Parties a valid, perfected and continuing perfected first priority lien
in the Collateral.

 

 

 

 

 

 

          (f)          This Agreement creates in favor of the Secured Parties a
valid, security interest in the Collateral, securing the payment and performance
of the Obligations. Upon making the filings described in the immediately
following paragraph, all security interests created hereunder in any Collateral
which may be perfected by filing UCC financing statements shall have been duly
perfected. Except for the filing of the UCC financing statements referred to in
the immediately following paragraph, the execution and delivery of deposit
account control agreements satisfying the requirements of Section 9-104(a)(2) of
the UCC with respect to each deposit account of the Debtors, and the delivery of
the certificates, no action is necessary to create, perfect or protect the
security interests presently required hereunder. Without limiting the generality
of the foregoing, except for the filing of said financing statements, and the
execution and delivery of said deposit account control agreements, no consent of
any third parties and no authorization, approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body is
required for (i) the execution, delivery and performance of this Agreement, (ii)
the creation or perfection of the Security Interests created hereunder in the
Collateral or (iii) the enforcement of the rights of the Secured Parties
hereunder.

 

 

 

 

 

 

          (g)          Provided a copy is provided and approved by the Debtors
in advance, each Debtor hereby authorizes the Secured Parties, or any of them,
to file one or more financing statements under the UCC, with respect to the
Security Interest with the proper filing and recording agencies in any
jurisdiction deemed reasonably necessary by them.

 

 

 

 

 

 

          (h)          The execution, delivery and performance of this Agreement
by the Debtors does not (i) violate any of the provisions of any Organizational
Documents of any Debtor or any judgment, decree, order or award of any court,
governmental body or arbitrator or any applicable law, rule or regulation
applicable to any Debtor or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any

9

--------------------------------------------------------------------------------



 

 

 

 

 

 

agreement, credit facility, debt or other instrument (evidencing any Debtor’s
debt or otherwise) or other understanding to which any Debtor is a party or by
which any property or asset of any Debtor is bound or affected. No consent
(including, without limitation, from stockholders or creditors of any Debtor) is
required for any Debtor to enter into and perform its obligations hereunder.

 

 

 

 

 

 

          (i)          The capital stock and other equity interests listed in
the Subsidiary Guaranty hereto represent all of the capital stock and other
equity interests existing in the Guarantors, and represent all capital stock and
other equity interests owned, directly or indirectly, by the Company. All of the
Pledged Securities are validly issued, fully paid and nonassessable, and the
Company is the legal and beneficial owner of the Pledged Securities, free and
clear of any lien, security interest or other encumbrance except for the
security interests created by this Agreement and other Permitted Liens.

 

 

 

 

 

 

          (j)          Each Debtor shall at all times maintain the liens and
Security Interest provided for hereunder as valid and perfected security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 14
hereof. Each Debtor hereby agrees to defend the same against the claims of any
and all persons and entities. Each Debtor shall safeguard and protect all
Collateral for the account of the Secured Parties. At the request of the Secured
Parties, each Debtor will sign and deliver to the Secured Parties at any time or
from time to time one or more financing statements pursuant to the UCC in form
reasonably satisfactory to both parties and will pay the cost of filing the same
in all public offices wherever filing is necessary or desirable to effect the
rights and obligations provided for herein. Without limiting the generality of
the foregoing, each Debtor shall pay all fees, taxes and other amounts necessary
to maintain the Collateral and the Security Interest hereunder, and each Debtor
shall obtain and furnish to the Secured Parties from time to time, upon demand,
such releases and/or subordinations of claims and liens which may be required to
maintain the priority of the Security Interest hereunder as same is set forth
herein.

 

 

 

 

 

 

          (k)          No Debtor will transfer, pledge, hypothecate, encumber,
license, sell or otherwise dispose of any of the Collateral (except for
non-exclusive licenses granted by a Debtor in its ordinary course of business
and sales of inventory or obsolete or worn-out equipment by a Debtor in its
ordinary course of business) in any material way without the prior written
consent of a Majority in Interest.

 

 

 

 

 

 

          (l)           Each Debtor shall keep and preserve its equipment,
inventory and other tangible Collateral in good condition, repair and order.

 

 

 

 

 

 

          (m)         Each Debtor shall, within ten (10) days of obtaining
knowledge thereof, advise the Secured Parties promptly, in sufficient detail, of
any substantial change in the Collateral, and of the occurrence of any event
which would have a Material Adverse Effect on the value of the Collateral or on
the Secured Parties’ security interest therein.

10

--------------------------------------------------------------------------------



 

 

 

          (n)          Each Debtor shall promptly notify the Secured Parties in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by such Debtor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Parties hereunder.

 

 

 

          (o)          Debtor represents and warrants that any Collateral
located outside of the United States has a current fair market value of less
than, in the aggregate, $100,000.

 

 

 

          (p)          Upon the occurrence and during the continuance of any
Event of Default, if there is any investment property or deposit account
included as Collateral that can be perfected by “control” through an account
control agreement, the applicable Debtor shall cause such an account control
agreement, in form and substance in each case satisfactory to the Secured
Parties, to be entered into and delivered to the Secured Parties at the request
of the Agent.

 

 

 

          (q)          To the extent that any Collateral is in the possession of
any third party, the applicable Debtor shall join with the Secured Parties in
notifying such third party of the Secured Parties’ security interest in such
Collateral and shall use commercially reasonable efforts to obtain an
acknowledgement and agreement from such third party with respect to the
Collateral, in form and substance satisfactory to the Secured Parties.

 

 

 

          (r)          Each Debtor shall cause each subsidiary of such Debtor to
immediately become a party hereto (an “Additional Debtor”), by executing and
delivering an Additional Debtor Joinder in substantially the form of Annex A
attached hereto and comply with the provisions hereof applicable to the Debtors.
Concurrent therewith, the Additional Debtor shall deliver replacement schedules
for, or supplements to all other Schedules to (or referred to in) this
Agreement, as applicable, which replacement schedules shall supersede, or
supplements shall modify, the Schedules then in effect. The Additional Debtor
shall also deliver such opinions of counsel, authorizing resolutions, good
standing certificates, incumbency certificates, organizational documents,
financing statements and other information and documentation as the Agent may
reasonably request. Upon delivery of the foregoing to the Agent, the Additional
Debtor shall be and become a party to this Agreement with the same rights and
obligations as the Debtors, for all purposes hereof as fully and to the same
extent as if it were an original signatory hereto and shall be deemed to have
made the representations, warranties and covenants set forth herein as of the
date of execution and delivery of such Additional Debtor Joinder, and all
references herein to the “Debtors” shall be deemed to include each Additional
Debtor.

 

 

 

          (s)          Borrower shall vote the Pledged Securities to comply with
the covenants and agreements set forth herein and in the Notes.

 

 

 

          (t)          In the event that, upon an occurrence of an Event of
Default, the Secured Parties shall sell all or any of the Pledged Securities to
another party or parties (herein

11

--------------------------------------------------------------------------------



 

 

 

called the “Transferee”) or shall purchase or retain all or any of the Pledged
Securities, each Debtor shall, to the extent applicable: (i) deliver to Secured
Party or the Transferee, as the case may be, the articles of incorporation,
bylaws, minute books, stock certificate books, corporate seals, deeds, leases,
indentures, agreements, evidences of indebtedness, books of account, financial
records and all other Organizational Documents and records of the Debtors and
their direct and indirect subsidiaries; (ii) use commercially reasonable efforts
to obtain resignations of the persons then serving as officers and directors of
the Debtors and their direct and indirect subsidiaries, if so requested; and
(iii) use commercially reasonable efforts to obtain any approvals that are
required by any governmental or regulatory body in order to permit the sale of
the Pledged Securities to the Transferee or the purchase or retention of the
Pledged Securities by Secured Parties and allow the Transferee to continue the
business of the Debtors and their direct and indirect subsidiaries.

 

 

 

          (u)          The Company shall, by 8:30 a.m. (New York City time) on
or before the 4th business day following the date hereof, issue a Current Report
on Form 8-K disclosing the material terms of the transactions contemplated
hereby. The Company and each Secured Party shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Secured Party shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, with respect to any press release of any Secured Party, or without
the prior consent of each Secured Party, with respect to any press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.

 

 

 

          (v)          The Company and the Subsidiaries, severally and jointly,
will indemnify and hold each Secured Party and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Secured Party (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Indemnified Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Indemnified Party may suffer or incur as a
result of or relating to any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents. If any action shall be brought against any Indemnified
Party in respect of which indemnity may be sought pursuant to this Agreement,
such Indemnified Party shall promptly notify the Company in writing, and the
Company shall have the right to assume the defense thereof with counsel of its
own choosing reasonably acceptable to the Indemnified Party. Any Indemnified
Party shall have the right to

12

--------------------------------------------------------------------------------



 

 

 

employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of such Indemnified Party, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any
Indemnified Party under this Agreement (i) for any settlement by a Indemnified
Party effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed or (ii) to the extent, but only to the extent,
that a loss, claim, damage or liability is attributable to any Indemnified
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Indemnified Party in this Agreement or in the other
Transaction Documents, or such party’s gross negligence or willful misconduct.

 

 

 

          (w)         To the extent that the Company or any Subsidiary makes a
payment or payments to any Secured Party pursuant to any Transaction Document or
a Secured Party enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company or any Subsidiary, a trustee, receiver or any other
person under any law (including, without limitation, any bankruptcy law, state
or federal law, common law or equitable cause of action), then to the extent of
any such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

 

 

 

          (x)          To the extent it may lawfully do so, the Company and the
Subsidiaries hereby agrees not to insist upon or plead or in any manner
whatsoever claim, and will resist any and all efforts to be compelled to take
the benefit or advantage of, usury laws wherever enacted, now or at any time
hereafter in force, in connection with any claim, action or proceeding that may
be brought by any Secured Party in order to enforce any right or remedy under
this Agreement or the Note. Notwithstanding any provision to the contrary
contained in this Agreement or the Note, it is expressly agreed and provided
that the total liability of the Company under this Agreement or the Note for
payments in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law (the “Maximum Rate”), and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums in the nature of interest that the
Company or any Subsidiary may be obligated to pay under this Agreement or the
Note exceed such Maximum Rate. It is agreed that if the maximum contract rate of
interest allowed by law and applicable to this Agreement or the Note is
increased or decreased by statute or any official governmental action subsequent
to the date hereof, the new maximum contract rate of interest allowed by law
will be the Maximum Rate applicable to this Agreement or the Note from the
effective date forward, unless such application is precluded by applicable law.
If under any circumstances

13

--------------------------------------------------------------------------------



 

 

 

whatsoever, interest in excess of the Maximum Rate is paid by the Company or any
Subsidiary to any Secured Party with respect to indebtedness evidenced by this
Agreement or the Note, such excess shall be applied by such Secured Party to the
unpaid principal balance of any such indebtedness or be refunded to the Company
or any Subsidiary, the manner of handling such excess to be at such Secured
Party’s election.

 

 

 

          (y)          Except in the ordinary course of business, no Debtor may
consign any of its inventory or sell any of its inventory on bill and hold, sale
or return, sale on approval, or other conditional terms of sale without the
consent of the Secured Parties which shall not be unreasonably withheld.

 

 

 

          (z)          Each Debtor, in its capacity as issuer, hereby agrees to
comply with any and all reasonable orders and instructions of Secured Parties
regarding the Pledged Interests consistent with the terms of this Agreement
without the further consent of any Debtor as contemplated by Section 8-106 (or
any successor section) of the UCC. Further, each Debtor agrees that it shall not
enter into a similar agreement (or one that would confer “control” within the
meaning of Article 8 of the UCC) with any other person or entity.

 

 

 

          (aa)         Each Debtor shall cause all tangible chattel paper
constituting Collateral to be delivered to the Agent, or, if such delivery is
not possible, then to cause such tangible chattel paper to contain a legend
noting that it is subject to the security interest created by this Agreement. To
the extent that any Collateral consists of electronic chattel paper, the
applicable Debtor shall cause the underlying chattel paper to be “marked” within
the meaning of Section 9-105 of the UCC (or successor section thereto).

 

 

 

          (bb)        To the extent that any Collateral consists of
letter-of-credit rights, the applicable Debtor shall cause the issuer of each
underlying letter of credit to consent to an assignment of the proceeds thereof
to the Secured Parties.

 

 

 

          (cc)         Each Debtor shall immediately provide written notice to
the Secured Parties of any and all accounts which arise out of contracts with
any governmental authority and, to the extent necessary to perfect or continue
the perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Secured Parties an assignment of
claims for such accounts and cooperate with the Secured Parties in taking any
other steps required, in its judgment, under the Federal Assignment of Claims
Act or any similar federal, state or local statute or rule to perfect or
continue the perfected status of the Security Interests in such accounts and
proceeds thereof.

          5.       Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Secured Parties’ rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights

14

--------------------------------------------------------------------------------



notwithstanding any provisions in the Organizational Documents or agreements to
which any Debtor is subject or to which any Debtor is party.

 

 

 

6.       Defaults. The following events shall be “Events of Default”:

 

 

 

          (a)          The occurrence of an Event of Default (as defined in the
Note) under the Note;

 

 

 

          (b)          Any representation or warranty of any Debtor in this
Agreement shall prove to have been incorrect in any material respect when made;

 

 

 

          (c)          The failure by any Debtor to observe or perform any of
its material obligations hereunder for ten (10) days after delivery to such
Debtor by holders representing a Majority In Interest of notice of such failure,
provided however, that such failure shall not constitute an Event of Default if
such default is capable of cure but cannot be cured within such time frame and
such Debtor is using commercially reasonable efforts to cure same in a timely
fashion; or

 

 

 

          (d)          If any material provision of this Agreement shall at any
time for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by any Debtor, or a proceeding shall
be commenced by any Debtor, or by any governmental authority having jurisdiction
over any Debtor, seeking to establish the invalidity or unenforceability
thereof, or any Debtor shall deny that any Debtor has any liability or
obligation purported to be created under this Agreement.

          7.       Rights and Remedies Upon Default. Upon the occurrence of any
Event of Default and at any time thereafter, the Secured Parties shall have all
of the rights and remedies available to them under the UCC applicable to the
Notes and the Collateral.

          8.       Applications of Proceeds. The proceeds of any such sale,
lease or other disposition of the Collateral hereunder shall be applied first,
to the reasonable expenses of retaking, holding, storing, processing and
preparing for sale, selling, and the like (including, without limitation, any
taxes, fees and other costs incurred in connection therewith) of the Collateral,
to the reasonable attorneys’ fees and expenses incurred by the Secured Parties
in enforcing their rights hereunder and in connection with collecting, storing
and disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then outstanding principal amounts of
Notes at the time of any such determination), and to the payment of any other
amounts required by applicable law, after which the Secured Parties shall pay to
the applicable Debtor any surplus proceeds. If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Parties are legally entitled, the Debtors will be
liable for the deficiency, together with interest thereon, at the rate of 20%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Secured Parties to
collect such deficiency. To the extent permitted by applicable law, each Debtor
waives all claims, damages and demands against the Secured Parties arising out
of the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful

15

--------------------------------------------------------------------------------



misconduct of the Secured Parties as determined by a final judgment (not subject
to further appeal) of a court of competent jurisdiction.

          9.          Securities Law Provision. Each Debtor recognizes that the
Secured Parties may be limited in their ability to effect a sale to the public
of all or part of the Pledged Securities by reason of certain prohibitions in
the Securities Act of 1933, as amended, or other federal or state securities
laws (collectively, the “Securities Laws”), and may be compelled to resort to
one or more sales to a restricted group of Secured Parties who may be required
to agree to acquire the Pledged Securities for their own account, for investment
and not with a view to the distribution or resale thereof. Each Debtor agrees
that sales so made may be at prices and on terms less favorable than if the
Pledged Securities were sold to the public, and that the Secured Parties have no
obligation to delay the sale of any Pledged Securities for the period of time
necessary to register the Pledged Securities for sale to the public under the
Securities Laws. Each Debtor shall cooperate with the Secured Parties in their
attempt to satisfy any requirements under the Securities Laws (including,
without limitation, registration thereunder) applicable to the sale of the
Pledged Securities.

          10.        Costs and Expenses. Each Debtor agrees to pay all
reasonable out-of-pocket fees, costs and expenses incurred in connection with
any filing required hereunder, including without limitation, any financing
statements pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Parties, within fifteen (15) business days of
demand. The Debtors shall also pay all other claims and charges which in the
reasonable opinion of the Secured Parties might prejudice, imperil or otherwise
affect the Collateral or the Security Interest therein. The Debtors will also,
within fifteen (15) business days of demand, pay to the Secured Parties the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any reasonably necessary experts and agents,
which the Secured Parties may incur in connection with (i) the enforcement of
this Agreement, (ii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Notes.

          11.        Responsibility for Collateral. The Debtors assume all
liabilities and responsibility in connection with all Collateral, and the
Obligations shall in no way be affected or diminished by reason of the loss,
destruction, damage or theft of any of the Collateral or its unavailability for
any reason. Without limiting the generality of the foregoing, (a) No Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) each Debtor shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by such Debtor thereunder. No Secured Party shall have any obligation
or liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating to
any of the Collateral, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Debtor under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment received by any Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which

16

--------------------------------------------------------------------------------



may have been assigned to any Secured Party or to which any Secured Party may be
entitled at any time or times.

          12.          Security Interests Absolute. All rights of the Secured
Parties and all obligations of the Debtors hereunder, shall be absolute and
unconditional, irrespective of: (a) any lack of validity or enforceability of
this Agreement, the Notes or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Notes or any other agreement entered into in connection with
the foregoing; (c) any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guarantee, or any other security, for all
or any of the Obligations; (d) any action by the Secured Parties to obtain,
adjust, settle and cancel in its reasonable discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to a Debtor, or a discharge of all or any part of the Security
Interests granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. Each Debtor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Parties, then, in any such event, each Debtor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. Each Debtor waives all right
to require the Secured Parties to proceed against any other person or entity or
to apply any Collateral which the Secured Parties may hold at any time, or to
marshal assets, or to pursue any other remedy. Each Debtor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

          13.          Term of Agreement. The Security Interest shall terminate
on the date on which all payments under the Notes have been indefeasibly paid in
full and all other Obligations have been paid or discharged. Upon such payment
and/or discharge, the Secured Parties shall acknowledge the same in writing to
Debtors, and shall, at the expense and request of any Debtor, release any liens
or security interests relating thereto and authorize the Debtors to file
termination statements relating to any Collateral on behalf of the Secured
Parties.

          14.          Notices. All notices, requests, demands and other
communications hereunder shall be subject to the notice provision of the Notes.

          15.          Other Security. To the extent that the Obligations are
now or hereafter secured by property other than the Collateral or by the
guarantee, endorsement or property of any other person, firm, corporation or
other entity, then the Secured Parties shall have the right, in its sole

17

--------------------------------------------------------------------------------



discretion, to pursue, relinquish, subordinate, modify or take any other action
with respect thereto, without in any way modifying or affecting any of the
Secured Parties’ rights and remedies hereunder.

          16.     Representations and Warranties of the Secured Parties. Each
Secured Party hereby, for itself and for no other Secured Party, represents and
warrants as of the date hereof to the Company as follows:

 

 

 

          (a)          Authority. The execution, delivery and performance by
such Secured Party of the transactions contemplated by this Agreement have been
duly authorized by all necessary corporate or similar action on the part of such
Secured Party. This Agreement has been duly executed by such Secured Party, and
when delivered by such Secured Party in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Secured Party,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 

 

          (b)          Secured Party Status. Such Secured Party is an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act. Such Secured Party is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

 

 

 

          (c)          General Solicitation. Such Secured Party is not acquiring
the Notes as a result of any advertisement, article, notice or other
communication regarding the Notes published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

          17.          Right to Exchange in a Change of Control or Sale of
Securities Proceeds. Each Secured Party shall have the right, as specifically
provided in the Note to be repaid in stock, in the event of a Change of Control
or Sale of Securities Proceeds by delivering such Secured Party’s Note to the
Company (together with any subscription documents which may be otherwise
necessary to participate in such Change of Control). The price per share to be
repaid in stock shall be negotiated in good faith by the Secured Parties and the
Independent Directors as defined in the Note. The Company shall provide each
Secured Party with not less than 7 business days’ written notice of such Change
of Control or Sale of Securities Proceeds, and the material terms thereof.

          18.     Miscellaneous.

 

 

 

          (a)          No course of dealing between the Debtors and the Secured
Parties, nor any failure to exercise, nor any delay in exercising, on the part
of the Secured Parties, any right, power or privilege hereunder or under the
Notes shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or

18

--------------------------------------------------------------------------------



 

 

 

thereunder preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

 

 

 

          (b)          All of the rights and remedies of the Secured Parties
with respect to the Collateral, whether established hereby or by the Notes or by
any other agreements, instruments or documents or by law shall be cumulative and
may be exercised singly or concurrently.

 

 

 

          (c)          This Agreement and the Notes and Guarantees together
constitute the entire agreement of the parties with respect to the subject
matter hereof and is intended to supersede all prior negotiations,
understandings and agreements with respect thereto. Except as specifically set
forth in this Agreement, no provision of this Agreement, the Notes or the
Guarantees may be modified or amended except by a written agreement specifically
referring to this Agreement and signed by the parties hereto (and if applicable,
thereto).

 

 

 

          (d)          In the event any provision of this Agreement is held to
be invalid, prohibited or unenforceable in any jurisdiction for any reason,
unless such provision is narrowed by judicial construction, this Agreement
shall, as to such jurisdiction, be construed as if such invalid, prohibited or
unenforceable provision had been more narrowly drawn so as not to be invalid,
prohibited or unenforceable. If, notwithstanding the foregoing, any provision of
this Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

 

 

          (e)          No waiver of any breach or default or any right under
this Agreement shall be considered valid unless in writing and signed by the
party giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default or right, whether of the same or similar nature or
otherwise.

 

 

 

          (f)          This Agreement shall be binding upon and inure to the
benefit of each party hereto and its successors and assigns.

 

 

 

          (g)          Each party shall take such further action and execute and
deliver such further documents as may be necessary or appropriate in order to
carry out the provisions and purposes of this Agreement.

 

 

 

          (h)          All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereto (including without limitation, each holder of Notes) agrees that
all legal proceedings concerning the interpretations, enforcement and defense of
the transactions contemplated by this Agreement and any

19

--------------------------------------------------------------------------------



 

 

 

other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereto (including
any holder of Notes) hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

 

 

          (i)          This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

 

 

          (j)          All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Parties hereunder, on the terms and
conditions set forth in the Guarantees.

 

 

 

          (k)          Nothing in this Agreement shall be construed to subject
any Secured Party to liability as a partner in any Debtor or any if its direct
or indirect subsidiaries that is a partnership or as a member in any Debtor or
any of its direct or indirect subsidiaries that is a limited liability company,
nor shall any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any such Debtor or any if its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for such Debtor as a partner or member, as applicable, pursuant hereto.

20

--------------------------------------------------------------------------------



 

 

 

          (l)          To the extent that the grant of the security interest in
the Collateral and the enforcement of the terms hereof require the consent,
approval or action of any partner or member, as applicable, of any Debtor or any
direct or indirect subsidiary of any Debtor or compliance with any provisions of
any of the Organizational Documents, the Debtors hereby grant such consent and
approval and waive any such noncompliance with the terms of said documents.

 

 

 

          (m)        The obligations of each Secured Party under this Agreement
are several and not joint with the obligations of any other Secured Party, and
no Secured Party shall be responsible in any way for the performance of the
obligations of any other Secured Party under this Agreement. Nothing contained
herein or in this Agreement, and no action taken by any Secured Party pursuant
thereto, shall be deemed to constitute the Secured Parties as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Secured Parties are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Each Secured Party shall be entitled to independently protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Secured Party to be
joined as an additional party in any proceeding for such purpose. Each Secured
Party has been represented by its own separate legal counsel in their review and
negotiation of this Agreement.

[SIGNATURE PAGES FOLLOW]

21

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Loan and
Security Agreement to be duly executed on the day and year first above written.

KEYON COMMUNICATIONS HOLDINGS, INC., a Delaware corporation

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

Address for Notice:
11742 Stonegate Circle
Omaha, NE 68164

 

 

 

 

KeyOn Communications, Inc.

 

 

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

KeyOn Communications, LLC

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

KeyOn Pahrump, LLC

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

KeyOn Idaho Falls, LLC

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

KeyOn Grand Junction, LLC

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

KeyOn Pocatello, LLC

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

KeyOn Siris, LLC

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

KeyOn SpeedNet, LLC

 

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

KeyOn Spectrum Holdings, LLC

By:

, its

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

[SIGNATURE PAGE OF SECURED PARTIES TO FOLLOW]

22

--------------------------------------------------------------------------------



SIGNATURE PAGE OF SECURED PARTIES TO KEYO LSA

Name of Investing Entity: ___________________________

Signature of Authorized Signatory of Investing entity:
____________________________________

Name of Authorized Signatory: _________________________

Title of Authorized Signatory: __________________________

Address for Notice:

Address for Delivery of Note (if different from address for notice):

Subscription Amount: $__________________

23

--------------------------------------------------------------------------------



ANNEX A
to
SECURITY
AGREEMENT

FORM OF ADDITIONAL DEBTOR JOINDER

Loan and Security Agreement dated as of July __, 2008 made by
KeyOn Communications Holdings, Inc.
and its subsidiaries party thereto from time to time, as Debtors
to and in favor of
the Secured Parties identified therein (the “Security Agreement”)

          Reference is made to the Security Agreement as defined above;
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in, or by reference in, the Security Agreement.

          The undersigned hereby agrees that upon delivery of this Additional
Debtor Joinder to the Secured Parties referred to above, the undersigned shall
(a) be an Additional Debtor under the Security Agreement, (b) have all the
rights and obligations of the Debtors under the Security Agreement as fully and
to the same extent as if the undersigned was an original signatory thereto and
(c) be deemed to have made the representations and warranties set forth therein
as of the date of execution and delivery of this Additional Debtor Joinder.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY
GRANTS TO THE SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE
FULLY SET FORTH IN THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE
WAIVER OF JURY TRIAL PROVISIONS SET FORTH THEREIN.

          Attached hereto are supplemental and/or replacement Schedules to the
Security Agreement, as applicable.

          An executed copy of this Joinder shall be delivered to the Secured
Parties, and the Secured Parties may rely on the matters set forth herein on or
after the date hereof. This Joinder shall not be modified, amended or terminated
without the prior written consent of the Secured Parties.

          IN WITNESS WHEREOF, the undersigned has caused this Joinder to be
executed in the name and on behalf of the undersigned.

 

 

 

[Name of Additional Debtor]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Address:

 

 

Date:

 


--------------------------------------------------------------------------------